Case 2:19-cv-00152-DPM Document 21 Filed 01/15/21 Page 1of2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

DELTA DIVISION
DERRICK “DEWAYNE” MOSS PLAINTIFF
Vv. No. 2:19-cv-152-DPM

SCOTTIE WHITCOMB, Individually and

in his Official Capacity; DERRICK TIMES,

Individually and in his Official Capacity; and

THE CITY OF CLARENDON DEFENDANTS

ORDER

Status report, Doc. 20, appreciated. The Clarendon defendants’
motion, Doc. 17, is granted as modified. Whitcomb’s and Times’s
alleged rough treatment of Moss is the subject of a pending criminal
case. Moss’s civil claims against Whitcomb and Times relate so closely
to the criminal charges that they can’t effectively defend against both.
Koester v. American Republic Investments, Inc., 11 F.3d 818, 823 (8th Cir.
1993). Defendants’ propounding of written discovery is not a waiver
of their Fifth Amendment rights. Johnson v. Zerbst, 304 U.S. 458, 464
(1938). For now, Whitcomb and Times don’t need to sit for depositions
or respond to discovery requests. Moss can continue discovery about
Clarendon’s practices and policies without asking about Whitcomb or
Times or his encounter with them. But, the case is stayed and
administratively terminated pending conclusion of the criminal

proceedings. Because state and federal trial dates are currently
Case 2:19-cv-00152-DPM Document 21 Filed 01/15/21 Page 2 of 2

uncertain, the Court also suspends the Amended Final Scheduling
Order, Doc. 16. Status report about Whitcomb’s and Times’s criminal
case due by 11 July 2021, and every sixty days thereafter.

So Ordered.

A an) eR 5 —t
i

D.P. Marshall Jr.
United States District Judge

 

HVVALYy =

 
